Caporale, J.
This case is controlled by our opinion in State v. Coffman, ante p. 560, 330 N.W.2d 727 (1983). Defendant-appellant, David E. Stafford, while a prisoner at the Nebraska Penal and Correctional *596Complex, was assigned on work release to the Omaha Post Care Center on September 16, 1981. On December 23, 1981, the defendant failed to return to the Omaha Post Care Center and was thereafter arrested, charged, and convicted of escape pursuant to Neb. Rev. Stat. §28-912 (Reissue 1979).
The judgment of the trial court is correct and is affirmed.
Affirmed.